The opinion of the court was delivered by
Wilson, J.
After stating the substance of the bill of exceptions, which is given in full above, the opinion continued as follows : The defendant claimed that it was for ihe jury to say whether the circumstances were such as to put said Benton, as a prudent man, on inquiry as to the consideration and validity of the note, •and asked to go to the jury on this question. But the county court decided that upon the evidence the plaintiff was entitled to stand in the position of a Iona fide holder for value, without notice, and directed a verdict for the plaintiff. In this, we think, the court below erred. The circumstances were such as to excite suspicion, and lead a prudent man to suppose there might be something relating to the note that rendered it invalid. This was and is the tendency of the circumstances disclosed by the testimony of Benton himself. The maker of the note was apparently good, and of this Benton had knowledge. A stranger to Benton called on him and offered to make, and did make, a lai’ge discount on the note, in the sale of it, and refused to guaranty its payment. Benton did not know or have any communication with the payee of the note. These facts were sufficient to put Benton on inquiry, and it cannot be assumed that he would not have learned anything about the consideration of the note. If he had inquired of the maker of the note, he would, most likely, have learned that the note was given for a patent right,*129that the payee represented it valuable ; that he had not tested it, and whether it was a valid note or not would depend upon future experiments with the fork. We think the case should have been submitted to the jury to determine, upon the evidence, whether-Benton, on reasonable inquiry, could have ascertained that the note was without consideration.
The judgment of the county court is reversed, and the cause remanded.